              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IVAN WHITE,                                   :     Civil No. 1:16-CV-675
                                              :
      Plaintiff                               :     (Judge Mannion)
                                              :
v.                                            :     (Magistrate Judge Carlson)
                                              :
DARRELL WIREMAN, et al.,                      :
                                              :
      Defendants                              :

                           MEMORANDUM ORDER

THE BACKGROUND OF THIS ORDER IS AS FOLLOWS:

      On January 2, 2019, the district court entered an order denying the plaintiff’s

appeal of a discovery ruling and remanding this matter to the undersigned for pre-

trial management. (Doc. 91.) That order stated in clear and precise terms that

“[d]iscovery shall continue, as directed by Judge Carlson during the pendency of the

undersigned’s consideration of the Report and Recommendation,” and asserted that

“[t]his matter properly remains with Judge Carlson for all further proceedings.” (Id.)

The district court also expressly endorsed the directions which we had given to

plaintiff’s former counsel regarding her procedurally inappropriate approach to

representation of her client, an approach marked by counsel’s demand to withdraw

from the case, and her later insistence on unilaterally filing pleadings after she had
been granted leave to withdraw, stating: “This very curious activity by counsel is

presently being adeptly addressed by Judge Carlson. (See Doc. 87).” (Doc. 91, fn.

1.)

      Our prior order, which was cited with approval by the district court when it

denied the plaintiff’s appeal, gave White’s former counsel clear instructions

regarding what she needed to do in order to clarify the confusion created by her prior

representational conduct, stating:

      [O]n or before January 2, 2019, IT IS ORDERED that White’s former
      counsel enter a notice of appearance in this case if counsel wishes to
      address on-going issues in this litigation. . . . . [I]f counsel enters an
      appearance as directed, and discovery issues remain unresolved, a
      discovery conference will be scheduled for January 4, 2019 at 1:00
      p.m. in the undersigned chambers. Counsel who have entered
      appearances may submit letters outlining their respective positions with
      regard to these discovery matters on or before January 3, 2019.

      (Doc. 87, p. 6.)

      Regrettably, counsel has not yet fully complied with this order. While counsel

has provided some confirmation that her client still seeks her services

notwithstanding her prior efforts to abandon this representation, (Doc. 90), and has

provided correspondence concerning the outstanding discovery issues in the case,

(Doc. 92), counsel has not filed the notice of appearance as ordered by the court.

Instead, counsel has reasserted a claim that we considered and rejected, insisting that

by merely filing pleadings after she was granted leave to withdraw she has re-entered

her appearance in this case.
                                          2
      As counsel knows, we have rejected this view, (Doc. 87, n. 2), and have

instructed counsel to file a formal notice of appearance if she wishes to re-enter this

litigation. Accordingly, IT IS ORDERED that counsel shall file a notice of

appearance in compliance with our prior order by the close of business on January

3, 2019. Compliance with this order will enable White’s former counsel – who

affirmatively sought leave to withdraw as the plaintiff’s lawyer in October 2018, and

now wishes to return – the opportunity to re-enter this litigation in what we regard

as a procedurally appropriate fashion. Moreover, proceeding in this way, and in

compliance with this Court’s instructions, and will ensure that counsel’s

representation of her client will be conducted in a procedurally, legally and ethically

appropriate manner, and in accordance with this Court’s orders.

      So ordered this 3d day of January, 2019.



                                 /s/ Martin C. Carlson
                                 Martin C. Carlson
                                 United States Magistrate Judge




                                          3
